Citation Nr: 0514601	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a timely substantive appeal has been received as to 
the September 2000 rating decision which denied the claim for 
service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1945 to December 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
denied a claim of entitlement to service connection for 
obstructive sleep apnea.  In February 2001, the veteran 
disagreed with the denial of service connection for sleep 
apnea.  In October 2001, the RO issued a statement of the 
case (SOC) which addressed that issue.  The veteran's 
representative submitted a statement which could be construed 
as a substantive appeal in May 2002.  

In January 2003, the Board notified the veteran that 
development of additional evidence concerning the claim for 
service connection for sleep apnea was being undertaken.  
However, after the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), the 
regulation under which the Board had conducted the additional 
development, the Board Remanded the appeal in September 2003, 
without a determination as to whether a timely substantive 
appeal had been submitted.  The claim now returns to the 
Board following additional development.


FINDING OF FACT

A statement submitted by the veteran's representative in May 
2002 was not a timely substantive appeal following the 
September 2000 rating decision and the October 2001 SOC which 
denied service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The Board does not have jurisdiction to review an appeal for 
service connection for obstructive sleep apnea, as no timely 
substantive appeal has been filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.302 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, there is no legal entitlement to an extension of 
time; 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary of VA.  Corry v. Derwinski, 3 
Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) 
requires that, where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.

In this case, a rating decision issued in September 2000, the 
RO denied a claim of entitlement to service connection for 
obstructive sleep apnea.  In February 2001, the veteran 
disagreed with the denial of service connection for sleep 
apnea.  In October 2001, the RO issued a SOC which addressed 
that issue.  The veteran's representative submitted a 
statement which could be construed as a substantive appeal in 
May 2002.  However, as the May 2002 statement was not 
submitted within one year following the September 2000 rating 
decision or within 60 days following the October 2001 SOC, 
that statement was not a timely substantive appeal.

The Board has carefully reviewed each item of record 
following the October 2001 SOC.  The Board is unable to find 
any document expressing an intent to appeal the denial of 
service connection for sleep apnea prior to May 2002, 
although there is a February 2002 statement regarding the 
veteran's claim for hearing loss.  That statement does not 
reference the veteran's claim for service connection for 
sleep apnea, and thus cannot be construed as a substantive 
appeal as to that claim.  In any event, the February 2002 
statement, dated in late February, was not within 60 days of 
the SOC issued in late October 2001, as 60 days following 
that statement expired in December 2001.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The Board recognizes that the Board's January 
2003 letter to the veteran addressed the issue of "service 
connection for obstructive sleep apnea."  However, that 
letter addressed only further development of the issues which 
had been certified to the Board on appeal, and did not 
include a Board determination as to whether the Board had 
jurisdiction over the issue for which the veteran currently 
seeks appellate review.  

The Board also recognizes that the claim for service 
connection for obstructive sleep apnea was remanded by the 
Board in September 2003, together with another issue.  
However, that Remand was based solely on the Federal 
Circuit's invalidation of certain regulations under which the 
Board had been operating, and the Board's September 2003 
Remand did not address whether the Board had jurisdiction of 
each of the Remanded issues.  In any event, the fact that the 
Board has not previously addressed whether it has 
jurisdiction over the issue certified on appeal does not 
preclude the Board from addressing that question at this 
time.

The Board must address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such question.  
38 C.F.R. § 20.101(d).  Thus, this issue is not subject to 
the general rule discussed in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) regarding the one-year period for appeal following 
notification of a determination.

The Board also notes that a determination as to its 
jurisdiction is a matter of law.  The only factual matters 
which may be considered are the dates of evidence and 
argument submitted, and the veteran and his representative 
have been afforded an opportunity to address those matters.  
Thus, no further action or notification to the veteran is 
required under the VCAA.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not to 
apply to claims that turn on statutory interpretation, or 
where evidentiary development has been completed.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Although the Court said in Wensch that VCAA 
did not apply in such cases, it may be more accurate to say 
that VCAA has been applied in this case, but that its notice 
and duty-to-assist requirements have been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representatives, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  38 C.F.R. 
§ 20.101(d) (2004).  

In this case, that notice was provided to the veteran and his 
representative by the Board in correspondence issued in March 
2005.  No other action is required under the VCAA.  The 
veteran was invited to respond, and to present argument 
showing that the Board had acquired jurisdiction over the 
issue.  The veteran and his representative have responded, 
and have provided additional medical evidence and statements 
reiterating the veteran's belief that he first manifested 
sleep apnea during military service.  However, the veteran 
has not provided any evidence that a substantive appeal as to 
that issue was perfected within 60 days following the October 
2001 SOC addressing the issue.  

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  38 C.F.R. § 20.101(d); see Roy 
v. Brown, 5 Vet. App. 554 (1993).  The Board does not have 
jurisdiction to review a claim of entitlement to service 
connection for obstructive sleep apnea, since the veteran did 
not submit a timely substantive appeal to the Board as to 
that claim.  Pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), this claim must be dismissed for 
failure to file a timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.101.


ORDER

No timely substantive appeal having been submitted following 
the denial of service connection for obstructive sleep apnea, 
the appeal is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


